Citation Nr: 0210989	
Decision Date: 08/30/02    Archive Date: 09/05/02

DOCKET NO.  00-00 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel







INTRODUCTION

The veteran had active service from February 1968 to February 
1970.  The case was remanded from the Board to the RO in 
February 2001 for additional development of the evidence and 
for due process reasons.


FINDINGS OF FACT

1.  The veteran was involved in combat in Vietnam when he 
injured his low back during a helicopter ride in 1968; 
service records do not indicate that the veteran had any 
subsequent problems with a low back injury during his period 
of active service.

2. There is no indication in the post-service medical records 
that the veteran was treated for a low back problem until 
surgery was performed in December 1992 immediately following 
a severe intervening slip and fall injury which occurred more 
than 22 years after discharge from active duty.

3.  The June 2002 VA medical opinion was flawed as it was 
based on an inaccurate factual background.

4.  The veteran does not suffer from a current low back 
disability that is attributable to military service.


CONCLUSION OF LAW

A back disability was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

In November 2000 the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)).  The VCAA applies to all 
pending claims for VA benefits and provides, among other 
things, that VA shall make reasonable efforts to notify a 
claimant of relevant evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA.  The VCAA also requires VA to assist a claimant in 
obtaining such evidence.  See 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001).  As set forth below, the RO's actions 
throughout the course of this appeal have satisfied the 
requirements under the VCAA.  

First, VA has a duty under the VCAA to notify the veteran of 
any information and evidence needed to substantiate and 
complete a claim.  The veteran was informed in the May 1999 
rating decision of the evidence needed to substantiate his 
claim.  He was provided an opportunity to submit such 
evidence.  In the November 1999 statement of the case and the 
June 2002 supplemental statement of the case, the RO notified 
the veteran of all regulations relating to his claim, 
informed him of the reasons for which it had denied his 
claim, and provided him additional opportunities to present 
evidence and argument in support of his claim.  Moreover, in 
November 2001, the RO sent the veteran a VCAA letter which 
informed him on what he could do to help with his claim, what 
the evidence must show to support his claim, and what VA was 
doing to assist in developing the veteran's claim.  The Board 
finds that the information provided to the veteran 
specifically satisfies the requirements of 38 U.S.C.A. § 5103 
(West Supp. 2001) in that the veteran was clearly notified of 
the evidence necessary to substantiate his claim.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  All available 
outpatient and inpatient treatment records have been obtained 
and the veteran has been provided with a VA examination in 
June 2002 to include an opinion regarding the etiology of 
back disability.  In short, VA has fulfilled the duty to 
assist by aiding the veteran in obtaining evidence that 
relates to his claim.  

The Board finds that VA has done everything reasonably 
possible to assist the veteran and that no further action is 
necessary to meet the requirements of the VCAA and the 
applicable regulatory changes published to implement that 
statute.  66 Fed. Reg. 45630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  As such, there 
has been no prejudice to the veteran that would require a 
remand; the veteran's procedural rights have not been 
abridged, and the Board will proceed with appellate review.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).


Factual background

The veteran's DD 214 shows that he served in Vietnam from 
July 1968 to June 1969 as a light weapons infantryman.  Among 
other awards and decorations, the veteran received the Combat 
Infantryman's Badge and a Purple Heart.

A June 1969 hospital summary shows that the veteran had been 
injured by a hostile booby trap in May 1969.  The diagnoses 
were a fragment wound of the right leg and fragment wound of 
the right hand.  A purple heart had been awarded.

On the January 1970 separation physical examination, the 
veteran reported a negative history for back trouble.  On 
examination, the spine was clinically evaluated as normal.  

On VA examination in May 1970, there were no complaints 
relative to the back.  On examination, all joints had full 
range of motion.  The back moved freely in flexion, in 
extension and sideways.  On orthopedic examination of the 
same month, there were no complaints, findings or diagnoses 
relative to the back.

In August 1998, the veteran filed a claim of entitlement to 
service connection for a low back disability.

Of record are treatment notations from Family Medical dating 
from 1992 to 2001.  On December 2, 1992, the veteran reported 
that he had been carrying the mail the day before when he 
stepped off of a curb and onto some ice.  He slipped on the 
ice and immediately heard a "squishing" sound in the middle 
of his back.  Exquisite pain radiated down his left leg.  He 
had been hardly able to move all night.  It was felt that the 
veteran had a herniated lumbar disc.  The impression was a 
herniated lumbar disc.    

A December 1992 discharge summary from the University of 
Nebraska Medical Center shows that the veteran had an 
approximate 10 day history of low back pain.  The pain had 
started when the veteran slipped in the snow and hurt his low 
back region.  A left L5 laminectomy and resection of the left 
L5-S1 disc was performed.  

On VA orthopedic examination in June 2002, the examiner noted 
that the veteran's claims folder and VA file had been 
reviewed.  A review of the service medical records showed 
that there was no documentation concerning a back injury or 
treatment.  The veteran reported that he had a number of 
jumps from helicopters in Vietnam.  In 1968, when suddenly 
attacked, a helicopter dropped 10 to 20 feet.  The veteran 
reported suffering a back injury at that time for which he 
was hospitalized for one week in Saigon.  He also carried 
heavy ammunition and backpacks.  The veteran reported having 
back pain ever since service.  The veteran underwent an L5 
laminectomy in 1991.  The veteran claimed that he had 
degenerative disc disease at that time, but the examiner was 
unable to verify this fact in the record.  The veteran 
continued to complain of low back pain, weakness and 
stiffness.  

The diagnosis was chronic mechanical low back strain.  He 
continued to be bothered by radicular symptoms of both lower 
extremities.  The examiner noted that all available records 
had been reviewed, but no documentation was available in the 
service medical records regarding a back injury.  All 
information had been obtained by the veteran.  It was opined, 
based on the examiner's findings, extremely limited 
documentation concerning a back injury in service, and the 
1992 surgery records, that the veteran more likely than not 
had a back injury in 1968 in a helicopter incident which was 
related to back problems culminating in surgery in 1992.  
This opinion was based on the fact that the veteran was a 
very good historian.  Another basis for the opinion was the 
fact that documents showed that the veteran had been 
hospitalized in May 1969.  


Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 38 C.F.R. § 
3.303(a) (2001).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  

The regulations further provide that with chronic disease 
shown as such in service (or within the presumptive period 
under 38 C.F.R. § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

The veteran contends that he suffered a back injury while 
riding in a helicopter in Vietnam in 1968.  Thereafter, he 
claims that he suffered from back pain until low back surgery 
was necessary in December 1992.  Although evidence of service 
incurrence is usually shown by reference to a veteran's 
service medical records, section 1154(b) of title 38, United 
States Code, relaxes the evidentiary requirements for 
adjudication of certain combat-related VA compensation 
claims.  See Velez v. West, 11 Vet. App. 148, 153 (1998).  In 
this case, the service medical and personnel records do not 
support the veteran's claim that he injured his back in a 
helicopter ride during service.  The record does show, 
however, that the veteran was involved in combat as he 
received the Combat Infantryman's Medal and a Purple Heart.  
Accordingly, the Board finds that the provisions of section 
1154(b) are for application in the instant claim; that is, 
the Board will accept the fact that he injured his back while 
riding a helicopter during service as this construction is 
consistent with the circumstances, conditions or hardships of 
his service.  

The Board must still resolve the issue of whether the 
veteran's low back injury in service is related to surgery 
performed in 1992, or for that matter any current disability 
(mechanical low back strain).  As previously noted, although 
the service medical records are available, there is no 
mention of a helicopter injury or being hospitalized for a 
week in Saigon.  At the time of the January 1970 separation 
examination, the veteran reported a medical history that was 
negative for back trouble and the back was clinically 
evaluated as normal.  On VA and orthopedic examinations in 
May 1970, just 3 months after separation from service, there 
were no complaints or findings made relative to the back.  

Thereafter, the medical record jumps ahead 22 years.  A 
private treatment notation from December 2, 1992, shows that 
the day before the veteran had stepped off of a curb into the 
snow and ice and slipped.  He immediately heard what the 
veteran described as a "squishing" sound in the middle of 
his back and there was an onset of pain that radiated down 
his left leg.  He was hospitalized and a laminectomy was 
performed.  The contemporaneous medical history quite 
pointedly only detailed a 10 day history of low back pain.  
No history of a back injury in service or ongoing back pain 
between service and 1992 was reported.

The VA examiner in June 2002, noted that the veteran was a 
good historian.  He also noted that there was no 
documentation of a back injury in service.  Based on the 
limited records and the veteran's statements, the examiner 
opined that the veteran had a back injury inservice which was 
related to the surgery in 1992 (the examiner mistakenly cited 
the back surgery on several occasions as occurring in 1991).  
The assessment of credibility and weight to be given the 
evidence includes scrutiny of a medical professional's 
statements in association with such related factors as the 
basis for the opinions rendered, i.e., presence or absence of 
clinical records.  And while professional opinions must be 
considered, VA is not bound to accept any such opinion 
considering the merits of the claim. See, i.e., Hayes v. 
Brown, 5 Vet. App. 60 (1993).  

In this case, the VA examiner in June 2002 clearly was not 
aware of the December 2, 1992 private medical record which 
documents an intervening and obviously severe back injury 
which immediately required low back surgery.  At the time of 
the low back surgery in December 1992, no mention was made by 
the veteran concerning a low back injury during service or of 
any ongoing problems or treatment relative to such an injury 
thereafter.  Thus, the Board finds that the June 2002 VA 
medical opinion lacks probative value as the Court has held 
that medical opinions which are speculative, general or 
inconclusive in nature or which are not factually supported 
will not sustain a claim.  See Obert v. Brown, 5 Vet. App. 
30, 33 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).   It 
is beyond speculation or dispute in this case that the VA 
examiner's opinion is fatally flawed as he was unaware of a 
critical piece of information when he formulated his opinion.

This leaves for analysis the veteran's statements that his 
current back disability is related to service.  The veteran 
is competent to report what he observed and experienced; 
however, case law dictates that lay individuals may not 
render medical conclusions.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  In this case, the veteran lacks the 
ability to connect the onset of current low back disability 
with an inservice helicopter accident in 1968.  Accordingly, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim.


ORDER

Entitlement to service connection for a back disability is 
denied.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

